              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00150-MR-WCM


CARL WOMACK,                     )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
JOHANNA FINKELSTEIN,             )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s response [Doc. 6]

to the Court’s Show Cause Order [Doc. 4].

      On June 6, 2019, the Court entered an Order dismissing this action as

frivolous and directing the Plaintiff to show cause why a pre-filing review

system should not be imposed. [Doc. 4].         The Plaintiff responded to the

Court’s Order on June 21, 2019. [Doc. 6].

      Upon review of the Plaintiff’s response, the Court finds that the Plaintiff

has failed to articulate a reason why a pre-filing review system should not be

imposed. Indeed, instead of addressing the propriety of imposing a pre-filing

review system, the Plaintiff accuses the undersigned of misconduct and

obstruction of justice in having dismissed this case. He then proceeds to re-
argue his view of the merits of his claim while completely ignoring the

jurisdictional and factual basis for the dismissal. [Doc. 6].

      Accordingly, for all the reasons set forth in the Court’s prior Order [Doc.

4], the Court will direct that all documents submitted by the Plaintiff in the

future will be pre-screened by the Court for content. Any proposed filings

that are not made in good faith or which lack substance or merit will be

returned to the Plaintiff without further explanation. Such a review system

“will allow Plaintiff to have access to the Courts for his legitimate concerns,

but will prevent him from usurping the Court’s resources with his baseless

submissions.”     Vandyke v. Francis, No. 1:12-CV-128-RJC, 2012 WL

2576747, at *3 (W.D.N.C. July 3, 2012).

      IT IS, THEREFORE, ORDERED that a pre-filing review system is

hereby imposed, and all documents submitted by the Plaintiff Carl Womack

in the future, whether in this case or in any other action filed in this District,

will be pre-screened by the Court for content. Any proposed filings that are

not made in good faith or which lack substance or merit will be returned to

the Plaintiff without further explanation.

      IT IS SO ORDERED.          Signed: June 26, 2019




                                          2
